Filed 6/17/14 P. v. Alcala CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C074390

                   Plaintiff and Respondent,                                           (Super. Ct. Nos.
                                                                                    12F08006, 12M08505)
         v.

EVA M. ALCALA,

                   Defendant and Appellant.




         Following her plea of no contest to fraudulent receipt of public assistance and
battery of her child’s father, defendant Eva M. Alcala was placed on three years’
probation conditioned on her serving 90 days in county jail. Approximately six months
after entering the plea, defendant made a motion to withdraw the plea. The trial court
denied the motion. Defendant appeals that denial.




                                                             1
                                        BACKGROUND1
       An information charged defendant with felony counts of fraudulent receipt of
public assistance (Welf & Inst. Code, § 10980, subd. (c)(2)) and filing a false claim (Pen.
Code, § 118, subd. (a)).2 A separate complaint charged defendant with misdemeanor
counts of corporal injury of her child’s father (§ 273.5, subd. (a)) and battery of her
child’s father (§ 243, subd. (e)(1)). Defendant pleaded no contest to misdemeanor counts
of fraudulent receipt of public assistance and battery of her child’s father. Pursuant to the
plea agreement, the trial court granted defendant probation and sentenced her to serve 90
days in county jail; the remaining counts were dismissed.
       Approximately six months after entering the plea, defendant filed a motion to
withdraw the plea on two grounds, mental incapacity and newly discovered evidence. As
to mental incapacity, defendant claimed that on the morning of the plea, the staff at the
Sacramento County Main Jail administered Flexeril and Tramadol to her, each of which
can “cause side effects that may impair a persons [sic] thinking or reactions.” Defendant
declared she is not given Flexeril by her own treating physician as it “makes her have
difficulty understanding things and following things and concentrating on things.”
Defendant also declared there was newly discovered evidence that the victim, Raymond
Mata, had “admitted essentially lying to the police to put [her] in jail.” Specifically, she
averred that in May 2013, she and her son Michael were in a car with Mata when Michael
said to Mata that “he could not believe that [Mata] put his mom in jail. [Defendant] then
said, yeah, just to get out of child support. Mata[’s] reply was to laugh and say yeah,
that’s right, I did, so get over it.”




1      The substantive facts underlying the convictions are not relevant to any issue on
appeal and are not recounted here.
2      Undesignated statutory references are to the Penal Code.

                                              2
       The trial court read and considered defendant’s motion, including the attached
declarations and medical information, and the People’s opposition to the motion. At the
hearing, the trial court also heard oral argument from both parties. The trial court found
clear and convincing evidence that defendant was on medication as indicated in her
motion; however, the trial court did not find defendant had established she was “under
the influence to such [an] extent she did not fully understand what was going on at the
time of her plea.” The trial court also noted that having reviewed the transcript of the
plea, there was no indication in the transcript that defendant was confused or hesitant
during the taking of the plea and her responses to questions were appropriate. As to the
claim of newly discovered evidence, the trial court found defendant had not established
that Mata “actually lied. Neither defendant nor her son Michael attested the victim said
he had lied to the police, rather they attested the victim only admitted that he had the
defendant put in jail.” The trial court also noted the People had indicated there was
additional evidence supporting the conviction, including observed injuries on the victim
and defendant’s admission she had punched the victim in the face. The court observed
defendant had not provided a “description of what allegedly occurred or was reported by
the victim nor of any medical report that could detail any injuries suffered by the victim,
nor has the defendant set forth any defense she had available and what the strength was of
that evidence in her favor.” Accordingly, the trial court denied the motion.
                                       DISCUSSION
       Defendant contends the trial court abused its discretion by refusing to allow her to
withdraw her plea. We disagree.
       Section 1018 provides in pertinent part: “On application of the defendant at any
time before judgment . . . the court shall, for a good cause shown, permit the plea of
guilty to be withdrawn and a plea of not guilty substituted.” The showing for
postjudgment motions to withdraw a guilty plea is essentially identical to that required
under section 1018. (People v. Castaneda (1995) 37 Cal.App.4th 1612, 1617.) To

                                              3
establish good cause to withdraw her plea, the defendant must show that she was
operating under mistake, ignorance, inadvertence, fraud, duress, or any other factor
overriding her free judgment. (People v. Shaw (1998) 64 Cal.App.4th 492, 496; People v.
Huricks (1995) 32 Cal.App.4th 1201, 1208.) However, a defendant must establish that
her free will was overcome, not merely that she had a change of heart. (People v. Nance
(1991) 1 Cal.App.4th 1453, 1456.) A trial court’s decision to grant or deny a defendant’s
motion to withdraw his guilty plea is reviewed for abuse of discretion. (People v.
Mickens (1995) 38 Cal.App.4th 1557, 1561.) Discretion is abused when a court acts in
an arbitrary, capricious, or patently absurd manner, which results in a manifest
miscarriage of justice. (People v. Jordan (1986) 42 Cal.3d 308, 316.) In determining
whether a defendant has shown good cause for granting a motion to withdraw a guilty
plea, the reviewing court must adopt the trial court’s factual findings if they are supported
by substantial evidence. (People v. Fairbank (1997) 16 Cal.4th 1223, 1254.)
       1. Mental Incapacity -- As noted by the trial court, defendant offered no evidence
the medications she was given prior to the plea hearing actually incapacitated her to such
a degree as to override her free judgment or otherwise render her plea involuntary.
Defendant stated she was “loopy” because of the medications, but that does not
necessarily mean her capacity to enter the plea knowingly and voluntarily was affected.
Further, the trial court, as the sole judge of credibility, could find defendant’s declaration
regarding her mental state at the time of the plea was not credible. (See People v. Hunt
(1985) 174 Cal.App.3d 95, 103 [“[I]n determining the facts, the trial court is not bound
by uncontradicted statements of the defendant”]; People v. Beck (1961) 188 Cal.App.2d
549, 553 [trial courts need not give full credence to a defendant’s uncontradicted
statements in light of defendant’s interest in the outcome].) Nor was any claimed
incapacity apparent in the record of the plea. Defendant expressed no confusion and
responded appropriately to questions. The judge who accepted the plea was charged with
determining the voluntariness. (§ 1192.5.) The trial judge went over each part of the

                                              4
plea agreement with defendant and she indicated that she understood the plea and
knowingly and willingly entered into it. The trial judge did not observe or note any
concerns regarding defendant’s mental capacity at the time of the plea. Defendant was
represented by counsel at the time of the plea and counsel expressed no concerns
regarding defendant’s capacity to understand the advisements or knowingly and
voluntarily enter a plea.
       2. Newly Discovered Evidence -- Nor did the trial court abuse its discretion by
denying the motion based on “newly discovered evidence.” Defendant cites no authority
to support the proposition that newly discovered evidence would be an appropriate basis
for granting a motion to withdraw her plea. Defendant attempts to analogize her motion
to withdraw her plea to a motion for new trial based on newly discovered evidence and
utilize the criteria applicable to a motion for new trial for assessing this case. The
problem with that analytical approach is that this case was resolved by way of plea.
There was no preliminary hearing and there is no probation report. The resolution by
plea rather than trial leaves no basis upon which the court can conduct a comparative
evidentiary analysis or assess the likelihood a plea would have been entered had the
defendant known the “new” information, as is required to conduct the appropriate
analysis applying the criteria applicable to motions for new trial.3
       Even if newly discovered evidence were good cause for withdrawal of the plea,
the statement proffered by defendant is insufficient to meet defendant’s burden. The
statement allegedly made by Mata is not an unambiguous recantation of his accusation
against defendant or an admission he lied to the police. Nor is the statement exculpatory
for defendant. At most, it “admits” Mata reported defendant to the police to have her



3      The statements in the People’s opposition to the motion regarding the evidence
that was available against defendant, including physical injuries on the victim and
defendant’s admission to hitting the victim, do not constitute evidence.

                                              5
incarcerated to avoid paying child support. That is a far cry from admitting that what he
reported to police was untrue. While this statement may bear on the victim’s credibility,
such evidence has a more attenuated connection to defendant’s free judgment to enter a
plea than the type of evidence which directly supports the defendant’s factual innocence.
As the United States Supreme Court has explained, “[i]t is particularly difficult to
characterize impeachment information as critical information of which the defendant
must always be aware prior to pleading guilty given the random way in which such
information may, or may not, help a particular defendant.” (United States v. Ruiz (2002)
536 U.S. 622, 630 [153 L.Ed.2d 586, 595].) Such information bears more on the fairness
of a trial rather than the voluntariness of a plea. (Id. at p. 633.) Impeachment evidence is
not “critical information” that a defendant needs to determine whether to plead guilty,
since its exculpatory value is remote and highly speculative. (Id. at p. 630.)
       The trial court properly considered the arguments of counsel and the evidence
defendant put forward in support of her claim. The record supports the conclusion the
trial court understood the scope of its discretion and exercised it. The decision was not
arbitrary, capricious, or absurd. There was no abuse of discretion.
                                      DISPOSITION
       The order of the trial court denying the motion to withdraw the plea is affirmed.


                                                        NICHOLSON                , J.


We concur:



      BLEASE                , Acting P. J.



      DUARTE                , J.


                                             6